Rothrock, Ch. J.
This was an action in equity for dower in certain lands. There was a trial had and decree entered finding the plaintiff entitled to a dower estate for life. Both parties appealed. The abstract *695does not purport to contain all the evidence, and there are no errors assigned. It does not appear from the abstract that any motion or order was made for a trial upon written evidence, as required by section 2742 of the Code. The motion or order should appear of record, and this omission cannot be cured by a certificate of the judge that such motion or order was made. These omissions are urged by counsel for plaintiff, and we are not at liberty to disregard them. They apply alike to both appeals.
There being no assignment of errors the cause must be
Akfirmed.